MEMORANDUM **
James E. Hamilton appeals from the 188-month sentence imposed following his plea of guilty to conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291. We review for reasonableness, United States v. Booker, 543 U.S. 220, 261, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and we affirm.
Hamilton contends that his sentence is unreasonable because it is greater than necessary to achieve the goals of sentencing set forth in 18 U.S.C. § 3553(a). However, the record indicates that the sentencing judge articulated a “reasoned basis for exercising his own legal decisionmaking authority” to impose a sentence at the low end of the Guidelines range. Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007). We therefore conclude that the sentence is not unreasonable. See id. at 2470.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.